NO. 07-03-0357-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



JULY 7, 2004



______________________________





NAVIN PATEL AND SEJAL PATEL, APPELLANT



V.



BIPIN PATEL AND MINAXI PATEL, APPELLEE





_________________________________



FROM THE 159
TH
 DISTRICT COURT OF ANGELINA COUNTY;



NO. 33,117-00-5; HONORABLE PAUL E. WHITE, JUDGE



_______________________________





Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.



MEMORANDUM OPINION





Appellants Navin Patel and Sejal Patel appeal from a judgment following a bench trial, that appellees Bipin Patel and Minaxi Patel recover $53,493.98, plus attorney’s fees in the amount of $17,613.00 from them.  We abate the appeal and remand with directions to the trial court to file findings of fact and conclusions of law.

Without the assistance of counsel, the parties signed a written contract for the sale of a convenience store, its inventory, and certain real estate.  Before the contract was closed, appellants took possession and commenced operating the store; however, the transaction was never closed.  Appellees filed suit seeking  possession of the property and money damages.  The case was tried on the merits on August 29, 2002, and on May 19, 2003, the trial court signed the judgment.  Appellants requested the trial court file findings of fact and conclusions of law on May 28, 2003, and on June 28, 2003, gave written notice of past due findings of fact and conclusions of law.  However, none were made nor filed. 

By their first issue, appellants complain of the trial court’s failure to make and file findings of fact and conclusions of law.  Citing  Brooks v. Housing Authority of City of El Paso, 926 S.W.2d 316, 319 (Tex.App.--El Paso 1996, no writ), appellees acknowledge that abatement and remand is the appropriate remedy, 

Accordingly, we abate the appeal and remand this cause to the trial court.  On remand, the trial court is directed to file findings of fact and conclusions of law on or before September 6, 2004, which date shall be deemed to be the 20
th
 day after a timely request for findings and conclusion for purposes of Tex. R. Civ. P. 297, 298, and 299a, which rules shall apply to further proceedings in the trial court pursuant to this order. The trial court is further directed to cause the trial court clerk to prepare and file a supplemental appellate record which includes its findings of fact and conclusions of law.  

Leave is granted to appellants to file an amended brief within 20 days after the findings of fact and conclusions of law are filed in the trial court.  Also, appellees may file a reply brief to appellants’ amended brief within 20 days of the date appellants file their brief.  

Except as specifically set out otherwise, the provisions of the Texas Rules of Appellate Procedure shall apply to further proceedings.  Because the case was previously submitted by oral argument, no further oral argument will be permitted, except upon motion setting forth good cause.

It is so ordered.

Per Curiam